EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,165,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- the closest prior art of record- WO 2017 /189887, WO 2017139477, US 20190036118, US 20150140433, US 20120315384, US 7824800, US 20150340691, US 2015/0349382-fail to teach or suggest the following limitation: “electrochemical cell is characterized by a substantially unchanged voltage to capacity profile following puncture by a blunt 2 mm diameter stainless steel nail at a speed of 1 cm/sec” in combination with remaining limitations of claims 1 and  18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3-18, and 20-26 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727